FILED
                           NOT FOR PUBLICATION                              SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50008

              Plaintiff - Appellee,              D.C. No. 5:08-cr-00242-RHW-2

  v.
                                                 MEMORANDUM *
ATHER ALI,

              Defendant - Appellant.



                  Appeal from the United States District Court
                       for the Central District of California
                Robert H. Whaley, Senior District Judge, Presiding

                          Submitted September 10, 2012 **

Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Ather Ali appeals from his 37-month sentence for conspiracy to defraud the

United States, in violation of 18 U.S.C. § 371. We have jurisdiction under 28

U.S.C. § 1291, and we dismiss.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ali contends that he was denied effective assistance of counsel at sentencing.

We are precluded from considering the merits of Ali’s claim by a valid appeal

waiver in which Ali gave up his right to pursue a direct appeal of his sentence. See

United States v. Nunez, 223 F.3d 956, 959 (9th Cir. 2000) (“[O]ne waives his right

to argue ineffective assistance of counsel at sentencing on direct appeal when one

waives the right to appeal the sentence.”) We dismiss Ali’s appeal of the sentence

in light of his valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179,

1182 (9th Cir. 2000).

      Ali’s motion to expedite is denied as moot.

      DISMISSED.




                                          2                                   11-50008